1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                         )            No. CV 18-9066 FFM
11   LINDA BURGENO,                      )
12                                       )            [PROPOSED] ORDER AWARDING
           Plaintiff,                    )            EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.                    )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND NINE HUNDRED FIFTY-ONE DOLLARS AND 60/100 ($2,951.60)
22   subject to the terms of the stipulation.
23
24   Dated: August 5, 2019                          /s/ Frederick F. Mumm        s
25                                              The Honorable Frederick F. Mumm
                                                  United States Magistrate Judge
26
27
28




                                                -1-
